In a proceeding to confirm an arbitration award relating to no-fault benefits, the claimant appeals from a judgment of the Supreme Court, Nassau County, dated May 29, 1978, which denied the application and vacated the award. Judgment affirmed, with $50 costs and disbursements. The claimant was injured when she fell while getting out of bed inside a tent trailer which was parked in a campground. At the time, the trailer was allegedly still attached to the insured motor vehicle. Special Term properly held that there is no rational basis for the arbitrator’s conclusion that this accident arose out of the "use or operation” of a motor vehicle (cf. Reisinger v Allstate Ins. Co., 58 AD2d 1028, affd 44 NY2d 881; McConnell v Fireman’s Fund Amer. Ins. Co., 49 AD2d 676). Martuscello, J. P., Titone, Hawkins and O’Connor, JJ., concur.